DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 11-17 are pending.
Claims 1-10 are canceled.
Claim(s) 11-17 are rejected.
Priority
Foreign priority:
Acknowledgment is made of applicant’s claim for foreign priority to application no. EP18204305.9 filled on 11/05/2018. The certified copy has been received.
PCT:
	Acknowledgment is made of applicant' s claim for priority to PCT application no. PCT/EP2019/079018 filled on 10/24/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Drawings
The drawings were received on 04/30/2021. These drawings are acceptable for the examination purpose.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Insufficient antecedent basis:
Claim 11:
	Claim 11 recites the limitation, “receiving via an interface embodied as a human-machine interface from an operator or via an interface to a memory device arranged outside the control device”
	There is insufficient antecedent basis for the limitation “an interface” in the claim.
	For the examination purpose the above described limitation is construed as, “receiving via  a first interface embodied as a human-machine interface from an operator or via  a second interface to a memory device arranged outside the control device”
	Appropriate correction is required.

Claim 11:
	Claim 11 recites the limitation, “during the machining of the workpiece by the tool, evaluating captured sensor signals to check whether or not undesired vibrations are undesired vibrations do not occur, carrying out the machining according to the target machining, and”
	There is insufficient antecedent basis for the limitation “undesired vibrations” in the claim.
	For the examination purpose the above described limitation is construed as, “during the machining of the workpiece by the tool, evaluating captured sensor signals to check whether or not the undesired vibrations are occurring; when the undesired vibrations do not occur, carrying out the machining according to the target machining, and”
	Appropriate correction is required.

Claim 16:
	Claim 16 recites the limitation, “receive via an interface embodied as a human-machine interface from an operator or via an interface to a memory device arranged outside the control device”
	There is insufficient antecedent basis for the limitation “an interface” in the claim.
	For the examination purpose the above described limitation is construed as, “receive via  a first interface embodied as a human-machine interface from an operator or via  a second interface to a memory device arranged outside the control device”
	Appropriate correction is required.


Claim 16:
	Claim 16 recites the limitation, “during the machining of the workpiece by the tool, evaluate sensor signals captured by a sensor disposed on the machine tool to check whether or not undesired vibrations are occurring; when undesired vibrations do not occur, carry out the machining according to the target machining,”
	There is insufficient antecedent basis for the limitation “undesired vibrations” in the claim.
	For the examination purpose the above described limitation is construed as, “during the machining of the workpiece by the tool, evaluate sensor signals captured by a sensor disposed on the machine tool to check whether or not the undesired vibrations are occurring; when the undesired vibrations do not occur, carry out the machining according to the target machining,”
	Appropriate correction is required.

Claim 17:
	Claim 17 recites the limitation, “receive via an interface embodied as a human-machine interface from an operator or via an interface to a memory device arranged outside the control device”
	There is insufficient antecedent basis for the limitation “an interface” in the claim.
	For the examination purpose the above described limitation is construed as, “receive via  a first interface embodied as a human-machine interface from an operator or via  a second interface to a memory device arranged outside the control device”


Claim 17:
Claim 17 recites the limitation, “during the machining of the workpiece by the tool, evaluate sensor signals captured by a sensor disposed on the machine tool to check whether or not undesired vibrations are occurring; when undesired vibrations do not occur, carry out the machining according to the target machining,”
	There is insufficient antecedent basis for the limitation “undesired vibrations” in the claim.
	For the examination purpose the above described limitation is construed as, “during the machining of the workpiece by the tool, evaluate sensor signals captured by a sensor disposed on the machine tool to check whether or not the undesired vibrations are occurring; when the undesired vibrations do not occur, carry out the machining according to the target machining,”
	Appropriate correction is required.

Claims 12-15:
	Based on their dependencies in claim 11, claims 12-15 also include same deficiencies as claim 11; therefore, for the same reasons as described above in claim 11, claims 12-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAMIYA (US20190033821A1) [hereinafter KAMIYA], and further in view of NAKASU et al. (WO2014115395A1) [hereinafter NAKASU].
Claim 11:
	Regarding claim 11, KAMIYA discloses, “A method for machining a workpiece by a tool of a machine tool, comprising:” [See method for machining a workpiece by a machine tool: “a numerical control method for controlling a machine tool configured to machine a workpiece” (¶7)];
	“storing predefined rules in a control device of the machine tool, wherein the predefined rules define modifications to the machining of the workpiece when undesired [See the system stores predefined rules that define machining adjustment when undesired vibration occurred during machining (e.g.; selected machining conditions such as conditions to apply when chatter vibration occurs to modify machining to overcome the chatter vibration): “output permissible range (represented by the rotational speed and the torque) 132 within which the spindle motor M1 can produce output, together with the compensation plans etc. The usable range 130 of the tool 22, and the characteristic data representing the output characteristics of the spindle motor M1 are stored in the storage unit 54. With the output characteristics of the spindle motor M1, the output permissible range 132 within which the spindle motor M1 can produce output can also be grasped.” (¶56)… “changing the machining conditions for suppressing chatter vibration, taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” “select appropriate machining conditions for suppressing chatter vibration from the” “multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining conditions to be set include the rotational speed of the tool 22 and the feed rate of the tool 22. The rotational speed of the tool 22 is determined according to the rotational speed of the spindle motor M1, and the feed rate of the tool 22 is determined according to the rotational speeds of the Y-axis motor M2 and the X-axis motor M3. The set machining conditions are stored in the storage unit 54.” (¶35)… “The machining control unit 62 controls the machine tool 12 so as to perform machining in accordance with the set machining conditions.” (¶36)];
[See receiving a target machining (e.g.; preferred machining settings such as set machining conditions including preferred rotational speed of the tool 22 and the feed rate of the tool 22 ) and the machine tool machines the workpiece according to target machining: “The machining condition setting unit 60 sets machining conditions based on a machining program stored in the storage unit 54. Here, the machining condition setting unit 60 may set the machining conditions using the parameters input by the operator operating the input unit 50. The machining conditions to be set include the rotational speed of the tool 22 and the feed rate of the tool 22.” (¶35)… “The machining control unit 62 controls the machine tool 12 so as to perform machining in accordance with the set machining conditions. Specifically, the machining control unit 62 controls the spindle motor M1, the Y-axis motor M2, the X-axis motor M3, the Z-axis motor, etc.” (¶36)];
	“receiving via  a first interface embodied as a human-machine interface from an operator or via  a second interface to a memory device arranged outside the control device and read by the control device, a selection, a parameterization or a specification of a sequence of the predefined rules,” [Examiner notes that claim requires receiving via only one of 1. a first interface embodied as a human-machine interface from an operator or 2. via a second interface to a memory device arranged outside the control device. Examiner further notes that claim requires receiving and reading only one of 1. a selection, 2. a parameterization or 3. a specification of a sequence of the predefined rules.
	Kamiya teaches receiving input including selection via a user interface, and reading the selection and a parameterization.
	See receiving selection inputs via user interface from an operator (e.g.; input unit 50 ad display unit 52). See the controller reads the selection (e.g.; as selected by the operator) or a parameterization (e.g.; parameters such as speed, feed rate etc.): “The numerical control device 10 includes an input unit 50, a display unit 52, a storage unit 54” (¶27)… “The input unit 50 is an operation unit for receiving operator's instructions,” (¶28)… “By selecting one of the operation buttons 110, 112, 114, 116, 118 and 120 displayed on the screen of the display unit 52, the operator can select one of the compensation plans (1) to (6).” (¶55)… “By selecting one of the operation buttons 110, 112, 114, 116, 118 and 120 displayed on the screen of the display unit 52, the operator can select one of the compensation plans (1) to (6).” (¶55)… “the operator can select appropriate machining conditions for suppressing chatter vibration from the displayed multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” (¶58)];
	“with the control device selecting the rules according to the selection,” [See the system selecting the rules according the selection by the user: “By selecting one of the operation buttons 110, 112, 114, 116, 118 and 120 displayed on the screen of the display unit 52, the operator can select one of the compensation plans (1) to (6).” (¶55)… “the operator can select appropriate machining conditions for suppressing chatter vibration from the displayed multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” (¶58)];
	“with the control device” “parameterizing the rules according to the parameterization or according to the specification of the sequence,” [Examiner notes that claim requires parameterizing the rules according to only one of the  parameterization or the specification of the sequence
	Kamiya teaches parameterizing the rules according to the parameterization.
	See the system parameterizing the rules according to the parameterization (e.g.; according to the parameters such as speed, feed rate etc.): “By selecting one of the operation buttons 110, 112, 114, 116, 118 and 120 displayed on the screen of the display unit 52, the operator can select one of the compensation plans (1) to (6).” (¶55)… “the operator can select appropriate machining conditions for suppressing chatter vibration from the displayed multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” (¶58)];
	“executing the selected rules in the specified sequence;” [See executing the ruled in a specified sequence (e.g.; sequence such as rotational speed of the tool 22, which is one of the machining conditions, changes, and the rotational speed of the spindle motor M1 accordingly changes): “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output. The rotational speed of the tool 22, which is one of the machining conditions, changes, and the rotational speed of the spindle motor M1 accordingly changes. The feed rate of the tool 22, which is another one of the machining conditions, changes, and the rotational speeds of the Y-axis motor M2 and the X-axis motor M3 accordingly change. The machining condition changing unit 74 revises the machining conditions set by the machining condition setting unit 60. The changed machining conditions are stored in the storage unit 54.” (¶58)… “When the compensation plan (2) is selected” “the machining conditions are changed so as to increase the rotational speed of the spindle motor M1 and decrease the torque of the spindle motor M1 along the fixed-power line 102. In order to lower the torque of the spindle motor M1, it is necessary to decrease the feed rate of the tool 22, and accordingly the cutting amount decreases. As a result, the vibration occurring in the tool 22 is suppressed without changing machining efficiency. In the compensation plan (2), the amount of heat generation decreases and the life of the tool 22 remains substantially unchanged, as compared to the case of the machining conditions before change.” (¶69)];
	“controlling the machine tool so that the workpiece is machined by the tool;” [See controlling the machine tool to perform machining on the workpiece: “controlling a machine tool configured to machine a workpiece with a tool attached to a spindle by moving the tool and the workpiece relatively to each other, in accordance with machining conditions,” (¶6)… “When the compensation plan (2) is selected” “the machining conditions are changed so as to increase the rotational speed of the spindle motor M1 and decrease the torque of the spindle motor M1 along the fixed-power line 102. In order to lower the torque of the spindle motor M1, it is necessary to decrease the feed rate of the tool 22, and accordingly the cutting amount decreases.” (¶69)];
	“during the machining of the workpiece by the tool, evaluating captured sensor signals to check whether or not the undesired vibrations are occurring;” [See during machining, the system detects feedback signals from sensors and based on the detected sensor signals the system checks whether or not undesired vibrations occurring (e.g.; checks if chatter vibrations occurring based on sensed signals): “a vibration sensor 20 a is provided on the spindle 20 in order to detect such chatter vibration.” (¶19)… “Based on the detection signal detected by the vibration sensor 20 a, the vibration acquisition unit 64 acquires the vibration generated in the spindle 20 (tool 22). The vibration acquisition unit 64 acquires the vibration of the tool 22 by calculating the vibration occurring in the tool 22 based on the detection signal detected by the vibration sensor 20 a. When determining that the amplitude of the acquired vibration is equal to or greater than a predetermined amplitude, the vibration acquisition unit 64 determines that the tool 22 is in a chatter vibration state,” (¶37)];
	“when the undesired vibrations do not occur, carrying out the machining according to the target machining, when the undesired vibrations occur, modifying the machining according to the predefined rules” [See machining is continued before the occurrence of chatter vibration such that when machining is continued, the system detects sensor data (e.g.; vibration data), and when the system determines that chatter vibration is occurring, the system modifies the machining according to the predefined rules (e.g.; modifying speed and feed rate to compensate in order to suppress chatter vibration): “When determining that the amplitude of the acquired vibration is equal to or greater than a predetermined amplitude, the vibration acquisition unit 64 determines that the tool 22 is in a chatter vibration state,” (¶37)… “Each compensation plan shows how the state of the spindle motor M1 should be compensated in order to suppress vibration occurring in the tool 22.” (¶40)… “At step S6, the machining condition changing unit 74 changes the machining conditions so as to compensate the state of the spindle motor M1 in conformity with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” “when the compensation plan (1) is selected by the operator, the machining condition changing unit 74 changes the machining conditions so as to shift the state of the spindle motor M1, i.e., the position of the point 100, by a given amount along the fixed-power line 102 in a direction to decrease the rotational speed.” (¶87)];
	“maintaining the modified machining unchanged during a hold time specified by the parameterization,” [See after modifying the machining at step s6, the system operates the machine tool with the modified machining (e.g.; modified speed and feed rate according to the plan) for a hold time (e.g.; for an amount of time until the time when system determines if chatter vibration occurs or not) to verify if chatter vibration stopped or not (e.g.; reverify chatter vibration at steps s8-s9): “Next, at step S8, the trial machining control unit 76 controls the machine tool 12 so as to perform trial machining based on the machining conditions changed by the machining condition changing unit 74” (¶89)… “Then, at step S9, the vibration acquisition unit 64 determines whether or not chatter vibration occurs (i.e., vibration of a predetermined amplitude or greater occurs in the tool 22), based on the detection signal detected by the vibration sensor 20 a.” “When it is determined at step S9 that no chatter vibration occurs, the control goes to step S11.” (¶90)… “The first compensation plan is a compensation plan in which the output of the spindle motor M1 is kept the same as that of the spindle motor M1 at the time of occurrence of vibration having a predetermined amplitude or greater in the tool 22.” (¶42)], but doesn’t explicitly disclose, “reversing the modified machining when the undesired vibrations no longer occur.”
	However, NAKASU discloses, “reversing the modified machining when the undesired vibrations no longer occur.” [See system modifies machining when it detects undesired vibration (e.g.; when chatter vibration occurs, reduce the cutting amount ap from steady cutting), and then reverses the modified machining when the system detects that undesired vibration is not occurring anymore (e.g.; when chatter vibration stopped occurring, making the cutting amount ap back to steady): “FIG. 7B shows a state where the end mill T is machining the workpiece W, and the symbols used are the same as those in FIG. 4A. When processing under the condition of P1 in FIG. 7A while monitoring the chatter index (CVI), occurrence of chatter vibration is detected. Following this detection, the feed of the tool T is controlled in the direction of f1 so as to reduce the cutting amount ap while monitoring the chatter index (CVI). When the chatter index (CVI) stops detecting chatter vibration, the feed direction of the tool T is changed to f2 so that the cutting amount ap becomes steady. If the cut amount ap is reduced, the chatter vibration can be suppressed as shown in FIG.” (page 5, ¶2)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of reversing modified machining to normal machining when undesired vibration is not occurring anymore taught by NAKASU with the method taught by KAMIYA as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to reduce the cost by shortening the determination of the [NAKASU: “(1) Reduce the cost by shortening the determination of the threshold value for identifying chatter vibration. (3) Increase the options for chatter vibration suppression to prevent abnormal wear of the tool.” (page 2, ¶8)].

Claim 12:
	Regarding claim 12, KAMIYA and NAKASU disclose all the elements of claim 11, 
	KAMIYA further discloses, “wherein the selection, parameterization and/or specification of the sequence of the predefined rules specifies a sequence or a coupling of a change of several machining parameters of the target machining that do not affect a contour of the workpiece.” [Examiner notes that claim requires receiving and reading only one of 1. the selection, 2. parameterization and/or 3. specification of the sequence of the predefined rules. Examiner further notes that claim requires specifying only one of a 1. sequence or 2. a coupling of a change of several machining parameters of the target machining that do not affect a contour of the workpiece
	Kamiya teaches the selection and parameterization specifies a coupling of a change of several machining parameters of the target machining that do not affect a contour of the workpiece.
See  the selection (e.g.; as selected by the operator) or a parameterization (e.g.; parameters such as speed, feed rate etc.) specifies change of several machining parameters of the target machining (e.g.; parameters of target machining such as speed  “the operator can select appropriate machining conditions for suppressing chatter vibration from the displayed multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining conditions to be set include the rotational speed of the tool 22 and the feed rate of the tool 22.” (¶35)… “The machining control unit 62 controls the machine tool 12 so as to perform machining in accordance with the set machining conditions.” (¶36)… “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” (¶58)].

Claim 13:
	Regarding claim 13, KAMIYA and NAKASU disclose all the elements of claim 11,
	KAMIYA further discloses, “the selection or the parameterization of the predefined rules defines at least one machining parameter of the target machining that does not affect changes in a contour of the workpiece.” [See the selection (e.g.; as selected by the operator) or a parameterization (e.g.; parameters such as speed, feed  “the operator can select appropriate machining conditions for suppressing chatter vibration from the displayed multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining conditions to be set include the rotational speed of the tool 22 and the feed rate of the tool 22.” (¶35)… “When the compensation plan (2) is selected” “the machining conditions are changed so as to increase the rotational speed of the spindle motor M1 and decrease the torque of the spindle motor M1 along the fixed-power line 102. In order to lower the torque of the spindle motor M1, it is necessary to decrease the feed rate of the tool 22, and accordingly the cutting amount decreases. As a result, the vibration occurring in the tool 22 is suppressed without changing machining efficiency. In the compensation plan (2), the amount of heat generation decreases and the life of the tool 22 remains substantially unchanged, as compared to the case of the machining conditions before change.” (¶69)… “The machining control unit 62 controls the machine tool 12 so as to perform machining in accordance with the set machining conditions.” (¶36)… “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” (¶58)].

Claim 14:
	Regarding claim 14, KAMIYA and NAKASU disclose all the elements of claim 11, but KAMIYA doesn’t explicitly disclose, “wherein the parameterization of the predefined rules specifies stages in which the modified machining is reversed.”
	However, NAKASU discloses, “wherein the parameterization of the predefined rules specifies stages in which the modified machining is reversed.” [See the parameterization of the predefined rules (e.g.; modification to predefined cutting condition) specifies when to bring the cutting condition back to steady cutting condition from modified cutting condition (e.g.; reverse the cutting condition from modified cutting condition to steady cutting condition when chatter index specifies that no chatter is occurring): “FIG. 7B shows a state where the end mill T is machining the workpiece W, and the symbols used are the same as those in FIG. 4A. When processing under the condition of P1 in FIG. 7A while monitoring the chatter index (CVI), occurrence of chatter vibration is detected. Following this detection, the feed of the tool T is controlled in the direction of f1 so as to reduce the cutting amount ap while monitoring the chatter index (CVI). When the chatter index (CVI) stops detecting chatter vibration, the feed direction of the tool T is changed to f2 so that the cutting amount ap becomes steady. If the cut amount ap is reduced, the chatter vibration can be suppressed as shown in FIG.” (page 5, ¶2)].


Claim 16:
	Regarding claim 16, KAMIYA discloses, “A control program for a control device of a machine tool, wherein the control program is embodied on a non-transitory computer-readable medium and comprises machine code, which when loaded into a memory of a control device and executed by the control device, causes the control device to” [See the control program stored in the memory including a machine code that is executed by the processor to control machining a workpiece by a machine tool: “a numerical control method for controlling a machine tool configured to machine a workpiece” (¶7)… “The storage unit 54 includes a storage medium such as a volatile memory, a nonvolatile memory, a hard disk, or the like. The storage unit 54 stores data (for example, machining program, machining conditions and the like) necessary for the control unit 56 to control.” (¶30)… “The control unit 56 includes a processor such as a CPU and controls the spindle motor M1, the Y-axis motor M2, the X-axis motor M3 and others to thereby control machining on a workpiece of the machine tool 12.” (¶31)];
	“store predefined rules, wherein the predefined rules define modifications to the machining of the workpiece when undesired vibrations occur during the machining;” [See the system stores predefined rules that define machining adjustment when undesired vibration occurred during machining (e.g.; selected machining conditions such as conditions to apply when chatter vibration occurs to modify machining to overcome the chatter vibration): “output permissible range (represented by the rotational speed and the torque) 132 within which the spindle motor M1 can produce output, together with the compensation plans etc. The usable range 130 of the tool 22, and the characteristic data representing the output characteristics of the spindle motor M1 are stored in the storage unit 54. With the output characteristics of the spindle motor M1, the output permissible range 132 within which the spindle motor M1 can produce output can also be grasped.” (¶56)… “changing the machining conditions for suppressing chatter vibration, taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” “select appropriate machining conditions for suppressing chatter vibration from the” “multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining conditions to be set include the rotational speed of the tool 22 and the feed rate of the tool 22. The rotational speed of the tool 22 is determined according to the rotational speed of the spindle motor M1, and the feed rate of the tool 22 is determined according to the rotational speeds of the Y-axis motor M2 and the X-axis motor M3. The set machining conditions are stored in the storage unit 54.” (¶35)… “The machining control unit 62 controls the machine tool 12 so as to perform machining in accordance with the set machining conditions.” (¶36)];
[See receiving a target machining (e.g.; preferred machining settings such as set machining conditions including preferred rotational speed of the tool 22 and the feed rate of the tool 22 ) and the machine tool machines the workpiece according to target machining: “The machining condition setting unit 60 sets machining conditions based on a machining program stored in the storage unit 54. Here, the machining condition setting unit 60 may set the machining conditions using the parameters input by the operator operating the input unit 50. The machining conditions to be set include the rotational speed of the tool 22 and the feed rate of the tool 22.” (¶35)… “The machining control unit 62 controls the machine tool 12 so as to perform machining in accordance with the set machining conditions. Specifically, the machining control unit 62 controls the spindle motor M1, the Y-axis motor M2, the X-axis motor M3, the Z-axis motor, etc.” (¶36)];
	“receive via  a first interface embodied as a human-machine interface from an operator or via  a second interface to a memory device arranged outside the control device and read by the control device, a selection, a parameterization or a specification of a sequence of the predefined rules,” [Examiner notes that claim requires receiving via only one of 1. a first interface embodied as a human-machine interface from an operator or 2. via a second interface to a memory device arranged outside the control device. Examiner further notes that claim requires receiving and reading only one of 1. a selection, 2. a parameterization or 3. a specification of a sequence of the predefined rules.
	Kamiya teaches receiving input including selection via a user interface, and reading the selection and a parameterization.
	See receiving selection inputs via user interface from an operator (e.g.; input unit 50 ad display unit 52). See the controller reads the selection (e.g.; as selected by the operator) or a parameterization (e.g.; parameters such as speed, feed rate etc.): “The numerical control device 10 includes an input unit 50, a display unit 52, a storage unit 54” (¶27)… “The input unit 50 is an operation unit for receiving operator's instructions,” (¶28)… “By selecting one of the operation buttons 110, 112, 114, 116, 118 and 120 displayed on the screen of the display unit 52, the operator can select one of the compensation plans (1) to (6).” (¶55)… “By selecting one of the operation buttons 110, 112, 114, 116, 118 and 120 displayed on the screen of the display unit 52, the operator can select one of the compensation plans (1) to (6).” (¶55)… “the operator can select appropriate machining conditions for suppressing chatter vibration from the displayed multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” (¶58)];
	“with the control device selecting the rules according to the selection,” [See the system selecting the rules according the selection by the user: “By selecting one of the operation buttons 110, 112, 114, 116, 118 and 120 displayed on the screen of the display unit 52, the operator can select one of the compensation plans (1) to (6).” (¶55)… “the operator can select appropriate machining conditions for suppressing chatter vibration from the displayed multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” (¶58)];
	“with the control device” “parameterizing the rules according to the parameterization or according to the specification of the sequence,” [Examiner notes that claim requires parameterizing the rules according to only one of the  parameterization or the specification of the sequence
	Kamiya teaches parameterizing the rules according to the parameterization.
	See the system parameterizing the rules according to the parameterization (e.g.; according to the parameters such as speed, feed rate etc.): “By selecting one of the operation buttons 110, 112, 114, 116, 118 and 120 displayed on the screen of the display unit 52, the operator can select one of the compensation plans (1) to (6).” (¶55)… “the operator can select appropriate machining conditions for suppressing chatter vibration from the displayed multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” (¶58)];
	“and executing the selected rules in the specified sequence;” [See executing the ruled in a specified sequence (e.g.; sequence such as rotational speed of the tool 22, which is one of the machining conditions, changes, and the rotational speed of the spindle motor M1 accordingly changes): “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output. The rotational speed of the tool 22, which is one of the machining conditions, changes, and the rotational speed of the spindle motor M1 accordingly changes. The feed rate of the tool 22, which is another one of the machining conditions, changes, and the rotational speeds of the Y-axis motor M2 and the X-axis motor M3 accordingly change. The machining condition changing unit 74 revises the machining conditions set by the machining condition setting unit 60. The changed machining conditions are stored in the storage unit 54.” (¶58)… “When the compensation plan (2) is selected” “the machining conditions are changed so as to increase the rotational speed of the spindle motor M1 and decrease the torque of the spindle motor M1 along the fixed-power line 102. In order to lower the torque of the spindle motor M1, it is necessary to decrease the feed rate of the tool 22, and accordingly the cutting amount decreases. As a result, the vibration occurring in the tool 22 is suppressed without changing machining efficiency. In the compensation plan (2), the amount of heat generation decreases and the life of the tool 22 remains substantially unchanged, as compared to the case of the machining conditions before change.” (¶69)];
	“control the machine tool so that the workpiece is machined by the tool;” [See controlling the machine tool to perform machining on the workpiece: “controlling a machine tool configured to machine a workpiece with a tool attached to a spindle by moving the tool and the workpiece relatively to each other, in accordance with machining conditions,” (¶6)… “When the compensation plan (2) is selected” “the machining conditions are changed so as to increase the rotational speed of the spindle motor M1 and decrease the torque of the spindle motor M1 along the fixed-power line 102. In order to lower the torque of the spindle motor M1, it is necessary to decrease the feed rate of the tool 22, and accordingly the cutting amount decreases.” (¶69)];
	“during the machining of the workpiece by the tool, evaluate sensor signals captured by a sensor disposed on the machine tool to check whether or not the undesired vibrations are occurring;” [See during machining, the system detects feedback signals from sensors and based on the detected sensor signals the system checks whether or not undesired vibrations occurring (e.g.; checks if chatter vibrations  “a vibration sensor 20 a is provided on the spindle 20 in order to detect such chatter vibration.” (¶19)… “Based on the detection signal detected by the vibration sensor 20 a, the vibration acquisition unit 64 acquires the vibration generated in the spindle 20 (tool 22). The vibration acquisition unit 64 acquires the vibration of the tool 22 by calculating the vibration occurring in the tool 22 based on the detection signal detected by the vibration sensor 20 a. When determining that the amplitude of the acquired vibration is equal to or greater than a predetermined amplitude, the vibration acquisition unit 64 determines that the tool 22 is in a chatter vibration state,” (¶37)];
“when the undesired vibrations do not occur, carry out the machining according to the target machining, and when the undesired vibrations occur, modify the machining according to the predefined rules” [See machining is continued before the occurrence of chatter vibration such that when machining is continued, the system detects sensor data (e.g.; vibration data), and when the system determines that chatter vibration is occurring, the system modifies the machining according to the predefined rules (e.g.; modifying speed and feed rate to compensate in order to suppress chatter vibration): “When determining that the amplitude of the acquired vibration is equal to or greater than a predetermined amplitude, the vibration acquisition unit 64 determines that the tool 22 is in a chatter vibration state,” (¶37)… “Each compensation plan shows how the state of the spindle motor M1 should be compensated in order to suppress vibration occurring in the tool 22.” (¶40)… “At step S6, the machining condition changing unit 74 changes the machining conditions so as to compensate the state of the spindle motor M1 in conformity with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” “when the compensation plan (1) is selected by the operator, the machining condition changing unit 74 changes the machining conditions so as to shift the state of the spindle motor M1, i.e., the position of the point 100, by a given amount along the fixed-power line 102 in a direction to decrease the rotational speed.” (¶87)];
	“maintain the modified machining unchanged during a hold time specified by the parameterization,” [See after modifying the machining at step s6, the system operates the machine tool with the modified machining (e.g.; modified speed and feed rate according to the plan) for a hold time (e.g.; for an amount of time until the time when system determines if chatter vibration occurs or not) to verify if chatter vibration stopped or not (e.g.; reverify chatter vibration at steps s8-s9): “Next, at step S8, the trial machining control unit 76 controls the machine tool 12 so as to perform trial machining based on the machining conditions changed by the machining condition changing unit 74” (¶89)… “Then, at step S9, the vibration acquisition unit 64 determines whether or not chatter vibration occurs (i.e., vibration of a predetermined amplitude or greater occurs in the tool 22), based on the detection signal detected by the vibration sensor 20 a.” “When it is determined at step S9 that no chatter vibration occurs, the control goes to step S11.” (¶90)… “The first compensation plan is a compensation plan in which the output of the spindle motor M1 is kept the same as that of the spindle motor M1 at the time of occurrence of vibration having a predetermined amplitude or greater in the tool 22.” (¶42)], but doesn’t explicitly disclose, “reverse the modified machining when the undesired vibrations no longer occur.”
	However, NAKASU discloses, “reverse the modified machining when the undesired vibrations no longer occur.” [See system modifies machining when it detects undesired vibration (e.g.; when chatter vibration occurs, reduce the cutting amount ap from steady cutting), and then reverses the modified machining when the system detects that undesired vibration is not occurring anymore (e.g.; when chatter vibration stopped occurring, making the cutting amount ap back to steady): “FIG. 7B shows a state where the end mill T is machining the workpiece W, and the symbols used are the same as those in FIG. 4A. When processing under the condition of P1 in FIG. 7A while monitoring the chatter index (CVI), occurrence of chatter vibration is detected. Following this detection, the feed of the tool T is controlled in the direction of f1 so as to reduce the cutting amount ap while monitoring the chatter index (CVI). When the chatter index (CVI) stops detecting chatter vibration, the feed direction of the tool T is changed to f2 so that the cutting amount ap becomes steady. If the cut amount ap is reduced, the chatter vibration can be suppressed as shown in FIG.” (page 5, ¶2)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of reversing modified machining to normal machining when undesired vibration is not occurring anymore taught by NAKASU with the program taught by KAMIYA as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make [NAKASU: “(1) Reduce the cost by shortening the determination of the threshold value for identifying chatter vibration. (3) Increase the options for chatter vibration suppression to prevent abnormal wear of the tool.” (page 2, ¶8)].

Claim 17:
	Regarding claim 17, KAMIYA discloses, “A control device of a machine tool, wherein the control device is programmed with a control program embodied on a non-transitory computer- readable medium and comprises machine code, which when loaded into a memory of the control device and executed by the control device, causes the control device to” [See the control device with a control program that is stored in the memory including a machine code that is executed by the processor to control machining a workpiece by a machine tool: “a numerical control method for controlling a machine tool configured to machine a workpiece” (¶7)… “The storage unit 54 includes a storage medium such as a volatile memory, a nonvolatile memory, a hard disk, or the like. The storage unit 54 stores data (for example, machining program, machining conditions and the like) necessary for the control unit 56 to control.” (¶30)… “The control unit 56 includes a processor such as a CPU and controls the spindle motor M1, the Y-axis motor M2, the X-axis motor M3 and others to thereby control machining on a workpiece of the machine tool 12.” (¶31)];
[See the system stores predefined rules that define machining adjustment when undesired vibration occurred during machining (e.g.; selected machining conditions such as conditions to apply when chatter vibration occurs to modify machining to overcome the chatter vibration): “output permissible range (represented by the rotational speed and the torque) 132 within which the spindle motor M1 can produce output, together with the compensation plans etc. The usable range 130 of the tool 22, and the characteristic data representing the output characteristics of the spindle motor M1 are stored in the storage unit 54. With the output characteristics of the spindle motor M1, the output permissible range 132 within which the spindle motor M1 can produce output can also be grasped.” (¶56)… “changing the machining conditions for suppressing chatter vibration, taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” “select appropriate machining conditions for suppressing chatter vibration from the” “multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining conditions to be set include the rotational speed of the tool 22 and the feed rate of the tool 22. The rotational speed of the tool 22 is determined according to the rotational speed of the spindle motor M1, and the feed rate of the tool 22 is determined according to the rotational speeds of the Y-axis motor M2 and the X-axis motor M3. The set machining conditions are stored in the storage unit 54.” (¶35)… “The machining control unit 62 controls the machine tool 12 so as to perform machining in accordance with the set machining conditions.” (¶36)];
	“receive a target machining, according to which the workpiece is to be machined by the tool;” [See receiving a target machining (e.g.; preferred machining settings such as set machining conditions including preferred rotational speed of the tool 22 and the feed rate of the tool 22 ) and the machine tool machines the workpiece according to target machining: “The machining condition setting unit 60 sets machining conditions based on a machining program stored in the storage unit 54. Here, the machining condition setting unit 60 may set the machining conditions using the parameters input by the operator operating the input unit 50. The machining conditions to be set include the rotational speed of the tool 22 and the feed rate of the tool 22.” (¶35)… “The machining control unit 62 controls the machine tool 12 so as to perform machining in accordance with the set machining conditions. Specifically, the machining control unit 62 controls the spindle motor M1, the Y-axis motor M2, the X-axis motor M3, the Z-axis motor, etc.” (¶36)];
	“receive via  a first interface embodied as a human-machine interface from an operator or via  a second interface to a memory device arranged outside the control device and read by the control device, a selection, a parameterization or a specification of a sequence of the predefined rules,” [Examiner notes that claim requires receiving via only one of 1. a first interface embodied as a human-machine interface from an operator or 2. via a second interface to a memory device arranged outside the control device. Examiner further notes that claim requires receiving and reading only one of 1. a selection, 2. a parameterization or 3. a specification of a sequence of the predefined rules.
	Kamiya teaches receiving input including selection via a user interface, and reading the selection and a parameterization.
	See receiving selection inputs via user interface from an operator (e.g.; input unit 50 ad display unit 52). See the controller reads the selection (e.g.; as selected by the operator) or a parameterization (e.g.; parameters such as speed, feed rate etc.): “The numerical control device 10 includes an input unit 50, a display unit 52, a storage unit 54” (¶27)… “The input unit 50 is an operation unit for receiving operator's instructions,” (¶28)… “By selecting one of the operation buttons 110, 112, 114, 116, 118 and 120 displayed on the screen of the display unit 52, the operator can select one of the compensation plans (1) to (6).” (¶55)… “By selecting one of the operation buttons 110, 112, 114, 116, 118 and 120 displayed on the screen of the display unit 52, the operator can select one of the compensation plans (1) to (6).” (¶55)… “the operator can select appropriate machining conditions for suppressing chatter vibration from the displayed multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” (¶58)];
[See the system selecting the rules according the selection by the user: “By selecting one of the operation buttons 110, 112, 114, 116, 118 and 120 displayed on the screen of the display unit 52, the operator can select one of the compensation plans (1) to (6).” (¶55)… “the operator can select appropriate machining conditions for suppressing chatter vibration from the displayed multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” (¶58)];
	“with the control device” “parameterizing the rules according to the parameterization or according to the specification of the sequence,” [Examiner notes that claim requires parameterizing the rules according to only one of the  parameterization or the specification of the sequence
	Kamiya teaches parameterizing the rules according to the parameterization.
	See the system parameterizing the rules according to the parameterization (e.g.; according to the parameters such as speed, feed rate etc.): “By selecting one of the operation buttons 110, 112, 114, 116, 118 and 120 displayed on the screen of the display unit 52, the operator can select one of the compensation plans (1) to (6).” (¶55)… “the operator can select appropriate machining conditions for suppressing chatter vibration from the displayed multiple compensation plans, while taking into consideration machining efficiency, the loss of the spindle motor M1, heat generation, etc.” (¶57)… “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” (¶58)];
	“and executing the selected rules in the specified sequence;” [See executing the ruled in a specified sequence (e.g.; sequence such as rotational speed of the tool 22, which is one of the machining conditions, changes, and the rotational speed of the spindle motor M1 accordingly changes): “The machining condition changing unit 74 changes the machining conditions (the rotational speed of the tool 22 and the feed rate of the tool 22) so that the state of the spindle motor M1 is compensated in accordance with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output. The rotational speed of the tool 22, which is one of the machining conditions, changes, and the rotational speed of the spindle motor M1 accordingly changes. The feed rate of the tool 22, which is another one of the machining conditions, changes, and the rotational speeds of the Y-axis motor M2 and the X-axis motor M3 accordingly change. The machining condition changing unit 74 revises the machining conditions set by the machining condition setting unit 60. The changed machining conditions are stored in the storage unit 54.” (¶58)… “When the compensation plan (2) is selected” “the machining conditions are changed so as to increase the rotational speed of the spindle motor M1 and decrease the torque of the spindle motor M1 along the fixed-power line 102. In order to lower the torque of the spindle motor M1, it is necessary to decrease the feed rate of the tool 22, and accordingly the cutting amount decreases. As a result, the vibration occurring in the tool 22 is suppressed without changing machining efficiency. In the compensation plan (2), the amount of heat generation decreases and the life of the tool 22 remains substantially unchanged, as compared to the case of the machining conditions before change.” (¶69)];
	“control the machine tool so that the workpiece is machined by the tool;” [See controlling the machine tool to perform machining on the workpiece: “controlling a machine tool configured to machine a workpiece with a tool attached to a spindle by moving the tool and the workpiece relatively to each other, in accordance with machining conditions,” (¶6)… “When the compensation plan (2) is selected” “the machining conditions are changed so as to increase the rotational speed of the spindle motor M1 and decrease the torque of the spindle motor M1 along the fixed-power line 102. In order to lower the torque of the spindle motor M1, it is necessary to decrease the feed rate of the tool 22, and accordingly the cutting amount decreases.” (¶69)];
	“during the machining of the workpiece by the tool, evaluate sensor signals captured by a sensor disposed on the machine tool to check whether or not the undesired vibrations are occurring;” [See during machining, the system detects  “a vibration sensor 20 a is provided on the spindle 20 in order to detect such chatter vibration.” (¶19)… “Based on the detection signal detected by the vibration sensor 20 a, the vibration acquisition unit 64 acquires the vibration generated in the spindle 20 (tool 22). The vibration acquisition unit 64 acquires the vibration of the tool 22 by calculating the vibration occurring in the tool 22 based on the detection signal detected by the vibration sensor 20 a. When determining that the amplitude of the acquired vibration is equal to or greater than a predetermined amplitude, the vibration acquisition unit 64 determines that the tool 22 is in a chatter vibration state,” (¶37)];
“when the undesired vibrations do not occur, carry out the machining according to the target machining, and when the undesired vibrations occur, modify the machining according to the predefined rules” [See machining is continued before the occurrence of chatter vibration such that when machining is continued, the system detects sensor data (e.g.; vibration data), and when the system determines that chatter vibration is occurring, the system modifies the machining according to the predefined rules (e.g.; modifying speed and feed rate to compensate in order to suppress chatter vibration): “When determining that the amplitude of the acquired vibration is equal to or greater than a predetermined amplitude, the vibration acquisition unit 64 determines that the tool 22 is in a chatter vibration state,” (¶37)… “Each compensation plan shows how the state of the spindle motor M1 should be compensated in order to suppress vibration occurring in the tool 22.” (¶40)… “At step S6, the machining condition changing unit 74 changes the machining conditions so as to compensate the state of the spindle motor M1 in conformity with the compensation plan selected by the operator, within the usable range 130 of the tool 22 and within the output permissible range 132 within which the spindle motor M1 can produce output.” “when the compensation plan (1) is selected by the operator, the machining condition changing unit 74 changes the machining conditions so as to shift the state of the spindle motor M1, i.e., the position of the point 100, by a given amount along the fixed-power line 102 in a direction to decrease the rotational speed.” (¶87)];
	“maintain the modified machining unchanged during a hold time specified by the parameterization,” [See after modifying the machining at step s6, the system operates the machine tool with the modified machining (e.g.; modified speed and feed rate according to the plan) for a hold time (e.g.; for an amount of time until the time when system determines if chatter vibration occurs or not) to verify if chatter vibration stopped or not (e.g.; reverify chatter vibration at steps s8-s9): “Next, at step S8, the trial machining control unit 76 controls the machine tool 12 so as to perform trial machining based on the machining conditions changed by the machining condition changing unit 74” (¶89)… “Then, at step S9, the vibration acquisition unit 64 determines whether or not chatter vibration occurs (i.e., vibration of a predetermined amplitude or greater occurs in the tool 22), based on the detection signal detected by the vibration sensor 20 a.” “When it is determined at step S9 that no chatter vibration occurs, the control goes to step S11.” (¶90)… “The first compensation plan is a compensation plan in which the output of the spindle motor M1 is kept the same as that of the spindle motor M1 at the time of occurrence of vibration having a predetermined amplitude or greater in the tool 22.” (¶42)], but doesn’t explicitly disclose, “reverse the modified machining when the undesired vibrations no longer occur.”
	However, NAKASU discloses, “reverse the modified machining when the undesired vibrations no longer occur.” [See system modifies machining when it detects undesired vibration (e.g.; when chatter vibration occurs, reduce the cutting amount ap from steady cutting), and then reverses the modified machining when the system detects that undesired vibration is not occurring anymore (e.g.; when chatter vibration stopped occurring, making the cutting amount ap back to steady): “FIG. 7B shows a state where the end mill T is machining the workpiece W, and the symbols used are the same as those in FIG. 4A. When processing under the condition of P1 in FIG. 7A while monitoring the chatter index (CVI), occurrence of chatter vibration is detected. Following this detection, the feed of the tool T is controlled in the direction of f1 so as to reduce the cutting amount ap while monitoring the chatter index (CVI). When the chatter index (CVI) stops detecting chatter vibration, the feed direction of the tool T is changed to f2 so that the cutting amount ap becomes steady. If the cut amount ap is reduced, the chatter vibration can be suppressed as shown in FIG.” (page 5, ¶2)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of reversing modified machining to normal machining when undesired vibration is not occurring anymore [NAKASU: “(1) Reduce the cost by shortening the determination of the threshold value for identifying chatter vibration. (3) Increase the options for chatter vibration suppression to prevent abnormal wear of the tool.” (page 2, ¶8)].

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAMIYA and NAKASU, and further in view of Genma (US20170060104A1) [hereinafter Genma].
Claim 15:
	Regarding claim 15, KAMIYA and NAKASU disclose all the elements of claim 11, but they do not explicitly disclose, “when the undesired vibrations no longer occur after the machining has been modified, storing a type of the modified machining without the undesired vibrations, for subsequent retrieval for a later machining of a further workpiece similar to the workpiece.”
	However, Genma discloses, “when the undesired vibrations no longer occur after the machining has been modified, storing a type of the modified machining without the undesired vibrations, for subsequent retrieval for a later machining of a further workpiece similar to the workpiece.” [See the system modifies machining where in the modified machining the chatter vibration doesn’t occur, and the system performs  “a learning result storage unit that stores a result of learning by the machining condition adjustment learning unit, wherein the machining condition adjustment unit is configured to adjust machining conditions based on a learning result of adjustment of machining condition which is learned by the machining condition adjustment learning unit and a learning result of adjustment of machining condition which is stored in the learning result storage unit.” (¶12)… “adjustment is performed by machine learning to achieve machining conditions under which chatter or tool wear/tool breakage does not occur.” (¶17)… “machine learning of machining condition adjustment with respect to machining-state data acquired from the machine tool, such as spindle revolution number, feed rate,” “machine vibration (chatter),” “machined-surface state, is performed to optimally adjust machining conditions in accordance with machining state.” (¶23)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of storing modified machining for later use in similar workpiece, where in the modified machining chatter doesn’t occur taught by Genma with the method taught by KAMIYA and NAKASU as discussed above. A person of ordinary skill in the machine tool control field would have [Genma: “to provide a numerical controller with a machining condition adjustment function which reduces chatter or tool wear/tool breakage.” (¶8)].
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US5170358A – Method of controlling chatter in a machine tool:
	Method includes the steps of using a vibration sensor to detect signal levels representative of relative vibrations between the machine tool and the workpiece and generated by preliminary operation of the machine tool under predetermined conditions of cutting depth, rotational speed and rate of feed, operating the machine tool at a predetermined speed of rotation and a predetermined feed rate with respect to the workpiece and detecting the signal levels operationally generated by operational cutting engagement between the cutting tool and the workpiece (column 2, line(s) 15-35).

US20120101624A1 – Method and apparatus for suppressing vibration:
	A first step of detecting chatter vibration using at least one vibration detecting device, a second step of calculating a stable rotation speed for suppressing the chatter vibration using a stable rotation speed calculating device after detection of the chatter vibration, and a third step of comparing a detection value detected by the vibration detecting device, a predetermined setting value, and/or a current value that is calculated based on the at least one of the detection value and the setting value, to a 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116